Citation Nr: 1441548	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-27 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from September 1992 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in part, denied service connection for bilateral hearing loss and tinnitus.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing in September 2011.  A copy of the hearing transcript is of record.  The claims were then remanded for additional development in July 2012.

The Board also remanded a claim for service connection for a back disability.  However, in a December 2012 rating decision, the RO granted service connection for chronic thoracolumbar sprain with spondylosis, and assigned a 10 percent rating effective March 24, 2009, and a 20 percent rating effective August 1, 2012.  This represents a full grant of the benefit sought on appeal.  Therefore, that issue is no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to that issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  The Veteran has not, in response, separately appealed the ratings or effective dates assigned for this condition, so this claim no longer at issue. See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the assigned rating and effective date).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.

The Veteran was afforded a VA examination in August 2012.  However, pure tone thresholds and a speech recognition score for the left ear were not recorded.  The examiner stated that findings associated with the left ear were not valid due to a positive "stinger" at 500 and 1000 Hz.  Bone scores were also worse than pure tone results, and speech results were good at 65 dB for the first 5 words, but every subsequent word was wrong with presentation levels at 90 dB.  Nevertheless, the examiner noted a diagnosis of sensorineural hearing loss for the left ear.  However, she further stated that this condition was not related to service, noting that service treatment records reflected a shift in pure tone thresholds only at the 6000 Hz range, which is not considered disabling and not used for VA rating purposes.

Unfortunately, this examination and opinion are not adequate.  First, although left ear hearing loss was diagnosed, VA regulations require specific pure tone thresholds and/or speech recognition scores in order to recognize hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  The diagnosis of left ear hearing loss by the August 2012 VA examiner absent such findings is not sufficient, and the evidence of record does not otherwise reflect any findings which satisfy this standard.  Therefore, a new examination must be provided which adequately assesses the Veteran's left ear hearing levels.

Moreover, while the examiner only noted a threshold shift in service pure tone thresholds at the 6000 Hz level, the Board notes the left ear was 0 dB at 500 Hz during enlistment in August 1992, but 30 dB at the time of the Veteran's separation.  This was not addressed by the examiner.  Therefore, on remand, if examination reveals left ear hearing loss for VA purposes, an opinion addressing these findings in service must also be obtained.

As the June 2009 VA examiner stated that tinnitus is commonly associated with hearing loss, the claim for service connection for tinnitus is intertwined with the claim for hearing loss and must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed hearing loss and tinnitus.  The claims file, including a copy of this remand, must be made available to the examiner as part of the examination, and the examiner must indicate in his/her report that the file was reviewed.  All indicated tests and studies must be completed.  The examiner must specifically obtain pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hz, as well as speech recognition scores using the Maryland CNC test.

The examiner must state whether hearing loss for VA purposes is present in either ear pursuant to 38 C.F.R. § 3.385.  If so, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed hearing loss is etiologically related to service.  In forming this opinion, the examiner should consider the history of noise exposure reported by the Veteran, as well as the pure tone thresholds recorded in service.  The examiner must specifically address the left ear threshold shift at 500 Hz shown between enlistment (5 dB) and separation (30db).

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that tinnitus is etiologically related to any diagnosed hearing loss.

The examiner must discuss the underlying medical rationale for all opinions expressed, if necessary citing to specific evidence in the file to support his/her conclusions.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).

3.  After the requested development has been completed, readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



